Exhibit 10.9

Executive Employment Agreement

This Executive Employment Agreement (“Agreement”), including the attached
Exhibit A, is entered into between NATCO Group Inc., a Delaware corporation,
having offices at 11210 Equity Drive, Suite 100, Houston, Texas 77041
(“Company”), and Patrick M. McCarthy, an individual residing in Cypress, Texas
(“Employee”), to be effective as of January 1, 2008 (the “Effective Date”). This
Agreement replaces in its entirety that certain Employment Agreement dated
effective as of June 26, 2006 (the “Original Agreement”).

Company currently employs Employee and is desirous of continuing to employ
Employee pursuant to the terms and conditions and for the consideration set
forth in this Agreement, and Employee is desirous of continuing to provide such
services as an employee of the Company or a subsidiary thereof pursuant to such
terms and conditions and for such consideration. Therefore, for and in
consideration of the mutual promises, covenants, and obligations contained
herein, Company and Employee agree as follows:

Article 1: Employment And Duties

1.1. Company shall employ, or shall cause a subsidiary to employ, Employee, and
Employee shall be employed by Company or such subsidiary, effective as of the
Effective Date and continuing until the date set forth on Exhibit A (the
“Term”), subject to the terms and conditions of this Agreement. This Agreement
will expire by its own terms and the Employee will automatically become an
employee at will and be included in all general employment and benefit
arrangements at the end of the Term unless the Company notifies Employee of its
intention to extend the Term (such notice to include the length of the intended
extension) at least 60 days prior to the expiration of the Term and Employee
accepts such extension within 10 days of receipt of such notice. If this
Agreement expires by its own terms and is not extended or replaced with a
different employment agreement, Employee shall not be entitled to any severance
compensation or benefits pursuant to this Agreement arising from such
expiration.

1.2. Employee shall be employed in the position(s) set forth on Exhibit A.
Employee agrees to serve in the assigned position(s) and to perform diligently
and to the best of Employee’s abilities the duties and services appertaining to
such position as determined by Company, as well as such additional or different
duties and services appropriate to such position which Employee from time to
time may be reasonably directed to perform by Company. Employee shall at all
times comply with and be subject to such policies and procedures as Company may
establish from time to time.

1.3. Employee shall, during the period of Employee’s employment by Company or a
subsidiary, devote Employee’s full business time, energy, and best efforts to
the business and affairs of Company and its subsidiaries and affiliated
entities. Employee may not engage, directly or indirectly, in any other
business, investment, or activity that interferes with Employee’s performance of
Employee’s duties hereunder, is contrary to the interests of Company, or
requires any significant portion of Employee’s business time. The activities
described as “permitted activities” on Exhibit A shall not be deemed a violation
of this Section 1.3.

1.4. Employee acknowledges and agrees that Employee owes a fiduciary duty of
loyalty, fidelity and allegiance to act at all times in the best interests of
Company and its subsidiaries and to do no act which would injure Company’s
business, its interests or its reputation. Employee agrees to comply with the
policies and procedures as described and contained in Company’s Business Ethics
Policies and related policies, copies of which have been provided to Employee.

Article 2: Compensation And Benefits

2.1. Employee shall be paid base salary and bonus, a car allowance, and shall
accrue vacation as set forth on Exhibit A. Employee’s base salary shall be paid
in bi-weekly installments in accordance with Company’s or the employing
subsidiary’s standard payroll practice, and (as with all other payments made to
Employee by Company or such subsidiary) is subject to withholding of all
federal, state, city or other taxes as may be required by law.

2.2. While employed by Company or a subsidiary (both during the Term and
thereafter), Employee shall be allowed to participate, on the same basis
generally as other employees of Company or



--------------------------------------------------------------------------------

such subsidiary, in all general employee benefit plans and programs, including
improvements or modifications of the same, which on the effective date or
thereafter are made available by Company or such subsidiary to all or
substantially all of its or their employees. Such benefits, plans and programs
may include, without limitation, medical, dental care, life insurance,
disability protection and qualified plans. Nothing in this Agreement is to be
construed or interpreted to provide greater rights, participation, coverage or
benefits under such benefit plans or programs than provided to similarly
situated employees pursuant to the terms and conditions of such benefit plans
and programs, except as may be approved by Company’s Governance, Nominating &
Compensation Committee (or successor committee with responsibility for the
compensation function) and/or Board of Directors.

2.3. Employee shall be eligible to participate in the Company’s long-term
incentive plans and Company’s annual incentive plan currently maintained or
hereafter maintained by Company or a subsidiary for its officers as a group. Any
such grants, awards or participation shall be subject to separate agreements
containing the terms and provisions applicable to each such grant, award or
participation as provided in the applicable incentive plan and by the committee
administering such plan.

2.4. Company shall not by reason of this Article 2 be obligated to institute,
maintain or refrain from changing, amending or discontinuing, any such incentive
compensation or employee benefit program or plan, so long as such actions or
inactions are similarly applicable to covered employees generally. Moreover,
unless specifically provided for in a written plan document adopted by the Board
of Directors of Company, none of the benefits or arrangements described in this
Article 2 shall be secured or funded in any way, and each shall instead
constitute an unfunded and unsecured promise to pay money in the future
exclusively from the general assets of Company.

2.5. Company may withhold from any compensation, benefits or amounts payable
under this Agreement all federal, state, city or other taxes as may be required
by law.

Article 3: Termination Prior To Expiration Of Term And Effects Of Such
Termination

3.1. Notwithstanding any other provisions of this Agreement, Company shall have
the right to terminate Employee’s employment under this Agreement at any time
prior to the expiration of the Term for any of the following reasons:

(a) For “cause” upon the determination by the Company’s independent directors of
the Board who are neither employees of nor Affiliated with Company or any
subsidiary of Company apart from his or her capacity as a member of the Board
and any Board committee and who otherwise have no interest in such determination
(“Independent Directors”) that “cause” exists for the termination of the
employment relationship. As used in this Section 3.1(a), the term “cause” shall
mean (i) Employee’s gross negligence or willful misconduct in the performance of
the duties and services required of Employee pursuant to this Agreement; or
(ii) Employee’s final conviction of a felony or of a misdemeanor involving moral
turpitude; (iii) Employee’s involvement in a conflict of interest as referenced
in Sections 1.3 and 1.4 with respect to which Company makes a good faith
determination to terminate the employment of Employee; or (iv) Employee’s
material breach of any material provision of this Agreement which remains
uncorrected for 30 days following written notice to Employee by Company of such
breach. It is expressly acknowledged and agreed that the decision as to whether
“cause” exists for termination of the employment relationship by Company is
delegated to the Independent Directors of the Board of Company for
determination;

(b) For any other reason whatsoever, with or without cause, in the sole
discretion of the Company’s Independent Directors of the Board;

(c) Upon Employee’s death; or

(d) To the extent allowed by law, upon Employee’s becoming disabled (as defined
by Section 409A of the Code) by accident, sickness or other circumstance which
renders him mentally or physically incapable of performing the duties and
services required of Employee, as determined in good faith by Company and in
accordance with Section 409A of the Code and any guidance issued thereunder.

 

-2-



--------------------------------------------------------------------------------

The termination of Employee’s employment by Company prior to the expiration of
the Term shall constitute a “Termination for Cause” if made pursuant to
Section 3.1(a); the effect of such termination is specified in Section 3.4. The
termination of Employee’s employment by Company prior to the expiration of the
Term shall constitute an “Involuntary Termination” if made pursuant to
Section 3.1(b); the effect of such termination is specified in Section 3.6(a).
The effect of the employment relationship being terminated pursuant to
Section 3.1(c) or (d) as a result of Employee’s death or disability is specified
in Section 3.6(b).

3.2. Notwithstanding any other provisions of this Agreement except Section 8.5,
Employee shall have the right to terminate the employment relationship under
this Agreement at any time prior to the expiration of the Term of employment for
any of the following reasons:

(a) the occurrence of an Involuntary Termination as defined in and in accordance
with the provisions of Section 3.5; or

(b) For any other reason whatsoever, in the sole discretion of Employee.

The termination of Employee’s employment by Employee prior to the expiration of
the Term shall constitute an “Involuntary Termination” if made pursuant to
Section 3.2(a); the effect of such termination is specified in Section 3.6(a),
3.6(c) or 3.6(d), as applicable. The termination of Employee’s employment by
Employee prior to the expiration of the Term shall constitute a “Voluntary
Termination” if made pursuant to Section 3.2(b); provided, however, that such
termination of employment shall be required to constitute a “separation from
service” within the meaning of Section 409A(a)(2)(A)(i) of the Code; the effect
of such termination is specified in Section 3.3.

3.3. Upon a “Voluntary Termination” of the employment relationship by Employee
prior to expiration of the Term, Employee shall be entitled to pro rata salary
and accrued benefits through the date of such termination. All future
compensation to which Employee would have been entitled and all future benefits
for which Employee would have been eligible shall cease and terminate as of the
date of termination except as otherwise provided in this Section 3.3. Employee
shall be entitled, after execution of a Waiver and Release Agreement in
accordance with Section 8.6, in consideration of such agreement and Employee’s
continuing obligations hereunder after such termination (including, without
limitation, Employee’s non-competition obligations), (i) the full amount of any
bonus to which the Executive was or would have become entitled to for any
completed fiscal year prior to the fiscal year in which the Termination Date
occurs, to the extent such bonus has not already been paid to the Executive,
payable in accordance with the applicable terms of the bonus plan; (ii) the
amount of the target bonus compensation earned by Employee under any applicable
bonus plan then in effect in accordance with its terms through the Termination
Date, based on Company performance through such date and prorated by multiplying
such bonus compensation by the fraction obtained by dividing the number of days
in the year through such date by 365 (366 in leap years). payable on the first
regular payroll date of the Company that occurs on or after 60 days following
the Voluntary Termination Date or, if the payment of such amounts is required to
be delayed pursuant to Section 8.10, such later date as is required pursuant to
such Section; (iii) the reimbursement for all of Employee’s COBRA expenses
regarding the provision of health insurance and dental insurance benefits for a
period of 18 months following the Voluntary Termination Date, to Employee and
Employee’s family, in accordance with the Equivalence Standard, at the election
of Employee; provided, however, that although Company shall provide such
benefits at its expense, Employee shall be treated as having received
compensation in the amount of the cost to Company (determined at Company’s
then-prevailing COBRA rates) for such continuation coverage and shall be liable
for all taxes associated with such compensation; provided further, however, that
if the Employee becomes re-employed with another employer and is eligible to
receive medical or other welfare benefits under another employer provided plan,
the medical and other welfare benefits described herein will be secondary to
those provided under such other plan during such applicable period of
eligibility; (iv) a one time payment in the amount of $210,000 if Employee fully
complies with all obligations of Article VI, to be paid within 30 days after the
completion of the non-competition period specified in Article VI; and
(v) Employee may exercise any of his stock options that are outstanding and then
vested, at any time on or before the date occurring 90 days following the
Voluntary Termination Date (but in no event later than the

 

-3-



--------------------------------------------------------------------------------

date such options would otherwise expire), but any such options not exercised
within that 90-day period (or their expiration date, if earlier) shall terminate
and be canceled as of that date, and he shall no longer have any rights with
respect to those options.

3.4. If Employee’s employment hereunder shall be terminated by Company for Cause
prior to expiration of the Term, all future compensation to which Employee would
have been entitled and all future benefits for which Employee would have been
eligible shall cease and terminate as of the date of termination. Employee shall
be entitled to pro rata salary and accrued benefits through the date of such
termination, and any bonus compensation that has been earned under the Bonus
Plan, the payment of which has been deferred under the terms of the Bonus Plan,
will be paid to the Executive in accordance with the terms of the Bonus Plan.
Employee shall not be entitled to any other bonuses or incentive compensation
not yet paid at the date of such termination.

3.5. As used in this Agreement, “Involuntary Termination” shall also mean
termination of Employee’s employment with Company if such termination results
from termination by Employee, in accordance with the requirements of this
Section 3.5, in connection with or based upon any of the following conditions
arising without the consent of Employee:

(a) A material reduction in the nature or scope of Employee’s duties and/or
responsibilities as such duties and/or responsibilities are constituted as of
the effective date of this Agreement or later agreed to by Employee and Company;

(b) A material reduction in Employee’s base pay (except as part of a general
cutback for all employees or officers);

(c) A material change in the location for the primary performance of Employee’s
services under this Agreement from the city in which Employee was serving at the
time of notification to a city, which change must be to a location that is 50 or
more miles away from the location at the time of such notification; or

(d) A material breach by Company of any material provision of this Agreement;

(e) The foregoing notwithstanding, any change in title or responsibilities that
are part of normal succession planning or the retirement of Employee shall not
constitute an Involuntary Termination under this Agreement.

Employee shall provide notice of any such reduction, change or breach upon which
Employee intends to rely as the basis for an Involuntary Termination within 45
days of the occurrence of such reduction, change or breach. The Company shall
have 30 days following the receipt of such notice to remedy the condition
constituting such reduction, change or breach and, if so remedied, any
termination of Employee’s employment hereunder on the basis of the circumstances
described in such notice shall be considered a Voluntary Termination pursuant to
Section 3.2(b), with the effects described in Section 3.3. If the Company does
not remedy the condition that has been the subject of a notice as described in
this Section within 30 days of the Company’s receipt of such notice, Executive
must terminate his employment within 90 days following the occurrence of such
condition in order for such termination to be considered an Involuntary
Termination for purposes of this Agreement.

3.6. Upon any Involuntary Termination of the employment relationship by either
Company or Employee prior to expiration of the Term, Employee shall be entitled
to receive pro rata base salary and benefits (including payment for accrued, but
unused, vacation) through the date of termination. Depending upon the type of
Involuntary Termination, Employee or his estate may be entitled to additional
compensation and/or benefits, as described below.

(a) Upon an Involuntary Termination of the employment relationship by either
Company or Employee prior to expiration of the Term pursuant to Section 3.1(b)
or 3.2(a), Employee shall be entitled, after execution of a Waiver and Release
Agreement in accordance with Section 8.6, in consideration of such agreement and
Employee’s continuing obligations hereunder after such

 

-4-



--------------------------------------------------------------------------------

termination (including, without limitation, Employee’s non-competition
obligations), to (i) the sum of one year’s annual base salary payable as
follows: half of the base salary shall be paid within 30 days after the
Involuntary Termination Date; the remaining half shall be paid at the earlier of
(X) the end of the 6-month period following the termination date or (Y) the date
that is two and one-half months following the end of the calendar year in which
the Involuntary Termination Date occurred; (ii) the amount of the target bonus
compensation earned by Employee under any applicable bonus plan then in effect
in accordance with its terms through the Involuntary Termination Date, based on
Company performance through such date and prorated by multiplying such bonus
compensation by the fraction obtained by dividing the number of days in the year
through such date by 365 (366 in leap years), payable at the same time as the
payments to be made pursuant to clause (i) of this Section 3.6(a); (iii) the
reimbursement for all COBRA expenses related to the provision of health
insurance and dental insurance benefits for a period of 18 months following the
Involuntary Termination Date, to Employee and Employee’s family, in accordance
with the Equivalence Standard, at the election of Employee; provided, however,
that although Company shall provide such benefits at its expense, Employee shall
be treated as having received compensation in the amount of the cost to Company
(determined at Company’s then-prevailing COBRA rates) for such continuation
coverage and shall be liable for all taxes associated with such compensation;
provided further, however, that if the Employee becomes re-employed with another
employer and is eligible to receive medical or other welfare benefits under
another employer provided plan, the medical and other welfare benefits described
herein (including clause (iv) below) will be secondary to those provided under
such other plan during such applicable period of eligibility; (iv) the
continuation of the provision of life insurance benefits, in accordance with the
Equivalence Standard, for a period of one year following the Involuntary
Termination Date; provided, however, that the cost of such benefits to Company
shall not exceed the applicable dollar amount as in effect under
Section 402(g)(1)(B) of the Code for the year in which the Involuntary
Termination Date occurred; (v) any bonus compensation that has been earned under
the bonus plan, the payment of which has been deferred under the terms of the
bonus plan, will be paid to Employee in accordance with the terms of the bonus
plan; (vi) a one time payment in the amount of $210,000 if Employee fully
complies with all obligations of Article VI, to be paid within 30 days after the
completion of the non-competition period specified in Article VI; and
(vii) Employee may exercise any of his stock options that are outstanding and
then vested, at any time on or before the date occurring 90 days the Involuntary
Termination Date (but in no event later than the date such options would
otherwise expire), but any such options not exercised within that 90-day period
(or their expiration date, if earlier) shall terminate and be canceled as of
that date, and he shall no longer have any rights with respect to those options.

(b) Upon a termination of the employment relationship by either Company or
Employee prior to expiration of the Term pursuant to Section 3.1(c) or (d),
Employee or his beneficiary shall be entitled, after execution of a Waiver and
Release Agreement in accordance with Section 8.6, in consideration of such
agreement and Employee’s continuing obligations hereunder after such termination
(including, without limitation, Employee’s non-competition obligations), to
(i) cash in the amount of the target bonus compensation earned by Employee under
any applicable bonus plan then in effect in accordance with its terms through
the date of termination, based on Company performance through such date and
prorated by multiplying such bonus compensation by the fraction obtained by
dividing the number of days in the year through the date of termination by 365
(366 in leap years), payable no later than 90 days following the date of
termination or, if earlier, the date that is two and one-half months after the
end of the calendar year in which the date of termination occurred; (ii) any
bonus compensation that has been earned under the bonus plan, the payment of
which has been deferred under the terms of the bonus plan, will be paid to
Employee in accordance with the terms of the bonus plan; and (iii) the
continuation of the provision of health insurance and dental insurance benefits
for a period of 18 months following the termination date, to Employee and
Employee’s family, in accordance with the Equivalence Standard, at the election
of Employee, or, at the election of Company, the cash-equivalent thereof (with
any cash equivalent to be paid no later than the date that is two and one-half
months following the end of the calendar year in which the termination date
occurred); provided, however, that while Company shall provide such benefits at
its expense, Employee shall be treated as having received compensation in the
amount of the cost to Company (determined at Company’s then-prevailing COBRA
rates) for such continuation coverage and shall be liable for all taxes
associated with such compensation; provided further, however, that if

 

-5-



--------------------------------------------------------------------------------

the Employee becomes re-employed with another employer and is eligible to
receive medical or other welfare benefits under another employer provided plan,
the medical and other welfare benefits described herein will be secondary to
those provided under such other plan during such applicable period of
eligibility.

(c) Upon an Involuntary Termination of the employment relationship by either
Company or Employee prior to expiration of the Term pursuant to Section 3.1(b)
or 3.2(a) within 24 months following a Change of Control, Employee shall be
entitled, after execution of a Waiver and Release Agreement in accordance with
Section 8.6, in consideration of such agreement and Employee’s continuing
obligations hereunder after such termination (including, without limitation,
Employee’s non-competition obligations), to the greater of the consideration
provided under Section 3.6(a) or the following: (i) the sum of 2.99 times one
year’s annual base salary (the greater of the rate in effect at the time of the
notice of termination or the rate in effect immediately preceding the Change of
Control) payable as follows: half of the base salary shall be paid within 30
days of the Involuntary Termination Date; the remaining half shall be paid at
the earlier of (X) the end of the 6-month period following the Involuntary
Termination Date or (Y) the date that is two and one-half months following the
end of the calendar year in which the Involuntary Termination Date occurred;
(ii) a lump sum cash amount equal to the product of 2.99 times the target bonus
compensation at the greater of (A) the target bonus compensation in effect at
the time notice of termination is given or (B) the target bonus compensation in
effect immediately preceding the Change of Control Date, payable at the same
time as the payments to be made pursuant to clause (i) of this Section 3.6(c);
(iii) cash in the amount of any bonus to which the Executive was or would have
become entitled to for any completed fiscal year prior to the fiscal year in
which the Termination Date occurs, to the extent such bonus has not already been
paid to the Executive, will be paid to Employee in accordance with the terms of
the bonus plan; (iv) the continuation of the provision of health insurance and
dental insurance benefits for a period of 18 months following the date of
termination to Employee and Employee’s family in accordance with the Equivalence
Standard, at the election of Employee, or, at the election of Company, the
cash-equivalent thereof (with any cash equivalent to be paid no later than the
date that is two and one-half months following the end of the calendar year in
which the Involuntary Termination Date occurred); provided, however, that
although Company shall provide such benefits at its expense, Employee shall be
treated as having received compensation in the amount of the cost to Company
(determined at Company’s then-prevailing COBRA rates) for such continuation
coverage and shall be liable for all taxes associated with such compensation;
provided further, however, that if the Employee becomes re-employed with another
employer and is eligible to receive medical or other welfare benefits under
another employer provided plan, the medical and other welfare benefits described
herein (including clause (v) below) will be secondary to those provided under
such other plan during such applicable period of eligibility; (v) the
continuation of the provision of life insurance benefits, in accordance with the
Equivalence Standard, for a period of 18 months following the Involuntary
Termination Date; provided, however, that the cost of such life insurance
benefits to Company shall not exceed the applicable dollar amount as in effect
under Section 402(g)(1)(B) of the Code for the year in which the Involuntary
Termination Date occurred, or, at the election of Company, the cash-equivalent
thereof (with any cash equivalent to be paid no later than the date that is two
and one-half months following the end of the calendar year in which the
Involuntary Termination Date occurred); (v) the cash-equivalent of the value of
an additional 18 months of health, dental and life insurance benefits at the
Equivalence Standard, to be paid at the earlier of (X) the end of the 6-month
period following the Involuntary Termination Date or (Y) the date that is two
and one-half months following the end of the calendar year in which the
Involuntary Termination Date occurred; and (vi) any bonus compensation that has
been earned under the bonus plan, the payment of which has been deferred under
the terms of the bonus plan, will be paid to Employee in accordance with the
terms of the bonus plan. In addition, notwithstanding the terms of any related
incentive plan or agreement, or any award agreement evidencing awards of stock
options or restricted stock to purchase stock of Company, in the event of a
Change of Control while Employee is employed by Company, all outstanding stock
options held by Employee shall fully vest as of the Change of Control Date and
become immediately exercisable in accordance with their terms, all restrictions
on any restricted stock of Company held by Employee shall lapse as of the Change
of Control Date, and all vesting and/or performance requirements on any other
forms of awards that have been granted to the Executive under any incentive plan
shall be automatically

 

-6-



--------------------------------------------------------------------------------

accelerated and/or deemed to have been met at target levels, unless, with
respect to any such award, such treatment shall cause such award to become
subject to the excise tax under Section 409A of the Code, in which case such
treatment shall occur only if the Change of Control constitutes a change of
ownership or effective control of the Company or a change in ownership of a
substantial portion of the Company’s assets within the meaning of Treas. Reg.
§ 1.409A-3(i)(5); and (vi) any such stock options shall be exercisable for 12
months after the Involuntary Termination Date, unless the term of the stock
options expires before the end of such exercise period, in which case the stock
options shall be exercisable until the expiration of their term.

(d) Upon an Involuntary Termination of the employment relationship by either
Company or Employee prior to expiration of the Term pursuant to Section 3.1(b)
or 3.2(a) within 6 months prior to a Change of Control, Employee shall be
entitled, after execution of a Waiver and Release Agreement in accordance with
Section 8.6, in consideration of such agreement and Employee’s continuing
obligations hereunder after such termination (including, without limitation,
Employee’s non-competition obligations), to the greater of the consideration
provided under Section 3.6(a) or the following: (i) the sum of 2.99 times one
year’s annual base salary payable as follows: the full amount of such payment
shall be paid at the end of the 6-month period following the Involuntary
Termination Date, with the amount of such payment to be offset by any payment
Employee has previously received under Section 3.6(a)(i); provided, however,
that such payment shall be made not later than the date that is two and one-half
months following the end of the calendar year in which the Change of Control
Date occurred; (ii) a lump sum cash amount equal to the product of 2.99 times
the target bonus compensation at the greater of (A) the target bonus
compensation in effect at the time notice of termination is given or (B) the
target bonus compensation in effect immediately preceding the Change of Control
Date, payable as follows: the full amount of such payment shall be paid at the
end of the 6-month period following the Involuntary Termination Date, with the
amount of such payment to be offset by any payment Employee has previously
received under Section 3.6(a)(ii); provided, however, that such payment shall be
made not later than the date that is two and one-half months following the end
of the calendar year in which the Change of Control Date occurred; (iii) cash in
the amount of any bonus to which the Executive was or would have become entitled
to for any completed fiscal year prior to the fiscal year in which the Date of
Termination occurs, to the extent such bonus has not already been paid to the
Executive, will be paid to Employee in accordance with the terms of the bonus
plan (iv) the continuation of the provision of health insurance and dental
insurance benefits for a period of 18 months following the Involuntary
Termination Date, to Employee and Employee’s family, in accordance with the
Equivalence Standard, at the election of Employee, or, at the election of
Company, the cash-equivalent thereof (with any cash equivalent to be paid no
later than the date that is two and one-half months following the end of the
calendar year in which the Involuntary Termination Date occurred); provided,
however, that while Company shall provide such benefits at its expense, Employee
shall be treated as having received compensation in the amount of the cost to
Company (determined at Company’s then-prevailing COBRA rates) for such
continuation coverage and shall be liable for all taxes associated with such
compensation; provided further, however, that if the Employee becomes
re-employed with another employer and is eligible to receive medical or other
welfare benefits under another employer provided plan, the medical and other
welfare benefits described herein (including clause (v) below) will be secondary
to those provided under such other plan during such applicable period of
eligibility; (v) the continuation of the provision of life insurance benefits,
in accordance with the Equivalence Standard, for a period of 18 months following
the Involuntary Termination Date; provided, however, that the cost of such life
insurance benefits to Company shall not exceed the applicable dollar amount as
in effect under Section 402(g)(1)(B) of the Code for the year in which the date
of termination occurred, or, at the election of Company, the cash-equivalent
thereof (with any cash equivalent to be paid no later than the date that is two
and one-half months following the end of the calendar year in which the
Involuntary Termination Date occurred); (v) the cash-equivalent of the value of
an additional 18 months of health, dental and life insurance benefits at the
Equivalence Standard, to be paid at the earlier of (X) the end of the 6-month
period following the Involuntary Termination Date or (Y) the date that is two
and one-half months following the end of the calendar year in which the
Involuntary Termination Date occurred and after the Involuntary Termination
Date; and (vi) any bonus compensation that has been earned under the bonus plan,
the payment of which has been deferred under the terms of the bonus plan, will
be paid to Employee in accordance with the terms of the

 

-7-



--------------------------------------------------------------------------------

bonus plan. In addition, Employee shall receive a cash payment in an amount
equal to the sum of, (x) with respect to any stock option that is forfeited as
of the Involuntary Termination Date, the difference between the closing price of
the Company stock as of the Change of Control Date and such option’s exercise
price (or, if the term of such option would have expired before the Change of
Control Date, the difference between the closing price of the Company stock as
of the date of such option’s expiration date and such option’s exercise price),
(y) with respect to any restricted stock that is forfeited as of the date of his
termination of employment, the aggregate closing price of such stock as of the
Change of Control Date, and (z) with respect to any other form of incentive
compensation award under the Company’s long-term incentive compensation plans
that is forfeited as of the date of his termination of employment, the amount of
such award as of the Change in Control Date with such payments to be made within
30 days of the Change of Control Date; provided, however, that if any stock
option, restricted stock award or other incentive compensation award described
in this sentence is subject to Section 409A of the Code, the cash payment with
respect to such stock option, restricted stock award or other incentive
compensation described in this sentence shall be treated as a payment of
deferred compensation pursuant to Section 409A of the Code, such payment shall
not be accelerated in a manner that would cause such compensation to be subject
to additional taxes and interest pursuant to Section 409A of the Code and,
instead, such payment shall be payable at the time such option, restricted stock
or other incentive award compensation would have been paid were it not for the
Involuntary Termination.

(e) “Change of Control” of Company shall occur if: (1) Company merges or
consolidates with any other entity (other than one of NATCO Group Inc.’s
majority owned subsidiaries) and the shareholders of NATCO Group Inc. own less
than 50% of the surviving entity; (2) Company sells all or substantially all of
its assets to any other person or entity (other than (i) a sale of equity
interests in NATCO Group Inc. or (ii) a sale of assets to another majority owned
subsidiary of NATCO Group Inc. and in connection therewith Employee becomes
employed by such subsidiary, NATCO Group Inc. or a partnership in which NATCO
Group Inc. is the general partner); (3) Company is dissolved or liquidated;
(4) any third person or entity together with its Affiliates (including a “group”
as contemplated by Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended) shall become, directly or indirectly, the Beneficial Owner of greater
than 50% of the voting stock of Company, based upon voting power (except as the
result of a distribution of the voting securities of the Company to the
shareholders); or (5) during such time as Company has a class of Voting
Securities registered under the Securities Exchange Act of 1934, the individuals
who constituted the members of the Company’s Board of Directors (“Incumbent
Board”) upon the effective date of such registration cease for any reason to
constitute at least a majority thereof, provided that any person becoming a
director whose election or nomination for election by Company stockholders was
approved by a vote of at least two-thirds of the directors comprising the
Incumbent Board (either by a specific vote or by approval of the proxy statement
of the Company in which such person is named as a nominee for director, without
objection to such nomination) shall be, for purposes of this subclause (5),
considered as though such person were a member of the Incumbent Board.

(f) “Change of Control Date” shall mean the day on which a Change of Control
becomes effective.

(g) Employee shall not be under any duty or obligation to seek or accept other
employment following Involuntary Termination and, except as provided in Sections
3.6(a)(iii), 3.6(c)(iii), 3.6(d)(iii) and 6.2, the amounts and benefits due
Employee hereunder shall not be reduced or suspended if Employee accepts
subsequent employment. Employee’s rights under this Section 3.6 are Employee’s
sole and exclusive rights against Company, or its Affiliates, and Company’s sole
and exclusive liability to Employee under this Agreement, in contract, tort, or
otherwise, for any Involuntary Termination of the employment relationship.
Employee, to the extent permitted by law, covenants not to sue or lodge any
claim, demand or cause of action against Company for any sums for Involuntary
Termination other than those sums specified in this Section 3.6.

3.7. In all cases, the payments payable to Employee under Section 3.6 of this
Agreement upon termination of the employment relationship shall be Employee’s
exclusive compensation and benefits in connection with the severance of his
employment relationship with the Company and any of its Affiliates and he shall
not be entitled to any compensation or benefits under any severance plans and
policies of Company or its Affiliates notwithstanding anything to the contrary
in any such plans or policies.

 

-8-



--------------------------------------------------------------------------------

3.8. Termination (including expiration of the Term) of the employment
relationship does not terminate those obligations imposed by this Agreement,
which are continuing obligations, including, without limitation, Employee’s
obligations under Articles 5 and 6. Upon termination, Employee shall promptly
return all property of the Company and its Affiliates to the Company, including
books, records, computer files, etc.

3.9. Limitation of Benefits.

(a) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any benefit, payment or distribution by Company to or
for the benefit of Employee (whether payable or distributable pursuant to the
terms of this Agreement or otherwise) (a “Payment”) would, if paid, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
the Payment shall be reduced to the extent necessary to avoid the imposition of
the Excise Tax. Company may select the Payments to be limited or reduced.

(b) All determinations required to be made under this Section 3.9, including
whether an Excise Tax would otherwise be imposed and the assumptions to be
utilized in arriving at such determination, shall be made by Independent Tax
Counsel which shall provide detailed supporting calculations both to Company and
Employee within 15 business days of the receipt of notice from Employee that a
Payment is due to be made, or such earlier time as is requested by Company. For
purposes of this paragraph, “Independent Tax Counsel” will mean a lawyer, a
certified public accountant with a nationally recognized accounting firm, or a
compensation consultant with a nationally recognized actuarial and benefits
consulting firm with expertise in the area of executive compensation, who will
be selected by Company and will be reasonably acceptable to Employee, and whose
fees and disbursements will be paid by Company. Any determination by the
Independent Tax Counsel shall be binding upon Company and Employee; provided,
however, that Employee shall not be considered to have consented to the
Independent Tax Counsel’s determination if such determination results in an
Underpayment (as defined below). If, as a result of any uncertainty in the
application of Section 4999 of the Code at the time the initial determination is
made by the Independent Tax Counsel hereunder, Payments hereunder have been
unnecessarily limited by this Section 3.9 (“Underpayment”), consistent with the
calculations required to be made hereunder, then the Independent Tax Counsel
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be properly paid by Company to or for the benefit of
Employee; provided, however, that the Underpayment shall be paid to Employee not
later than the date that is two and one-half months following the end of the
calendar year in which occurred the Involuntary Termination Date (in the case of
an Underpayment relating to compensation or benefits due to Employee under
Section 3.6(a) or 3.6(c) or otherwise in connection with such Involuntary
Termination) or Change in Control Date (in the case of an Underpayment relating
to compensation or benefits due to Employee under Section 3.6(d) or otherwise in
connection with such Change in Control). Company shall use its reasonable, good
faith efforts to require Independent Tax Counsel to review its initial
determination within sufficient time to permit the payment deadline described in
the preceding sentence to be adhered to. If, however, Payments hereunder have
not been sufficiently limited by this Section 3.9, consistent with the
calculations required to be made hereunder, to prevent the imposition of an
Excise Tax upon Employee (the “Overpayment”), then Employee shall notify Company
in writing within 15 days of any claim by the Internal Revenue Service, that, if
successful, would require the payment by Employee of any Excise Tax, and the
Independent Tax Counsel shall determine the amount of Overpayment that has
occurred and any such Overpayment shall be properly refunded by Employee by or
for the benefit of Company so as to properly prevent the imposition of the
Excise Tax.

Article 4: Continuation Of Employment Beyond Term; Termination And Effects Of
Termination

4.1. Should Employee remain employed by Company or a subsidiary beyond the
expiration of the Term of this Agreement, and this Agreement has not been
extended by Company, the employer-employee relationship shall be employment at
will, terminable at any time by either Company, its employing subsidiary or
Employee for any reason whatsoever, with or without cause.

 

-9-



--------------------------------------------------------------------------------

Article 5: Ownership And Protection Of Information; Copyrights

5.1. All information, ideas, concepts, improvements, discoveries, and
inventions, whether patentable or not, which are conceived, made, developed or
acquired by Employee, individually or in conjunction with others, during
Employee’s employment by Company or a subsidiary (whether during business hours
or otherwise and whether on Company’s premises or otherwise) which relate to
Company’s or such subsidiary’s business, products or services (including,
without limitation, all such information relating to corporate opportunities,
research, financial and sales data, pricing and trading terms, evaluations,
opinions, interpretations, acquisition prospects, the identity of customers or
their requirements, the identity of key contacts within the customer’s
organizations or within the organization of acquisition prospects, or marketing
and merchandising techniques, prospective names, and marks) shall be disclosed
to Company and are and shall be the sole and exclusive property of Company or
its subsidiary. Moreover, all drawings, memoranda, notes, records, files,
correspondence, drawings, manuals, models, specifications, computer programs,
maps and all other writings or materials of any type embodying any of such
information, ideas, concepts, improvements, discoveries and inventions are and
shall be the sole and exclusive property of Company or its subsidiary.

5.2. Employee acknowledges that the business of Company and its Affiliates is
highly competitive and that its strategies, methods, books, records and
documents, its technical information concerning its products, equipment,
services, and processes, procurement procedures and pricing techniques, the
names of and other information (such as credit and financial data) concerning
its customers and business affiliates, all comprise confidential business
information and trade secrets which are valuable, special and unique assets
which Company or its Affiliates use in its or their business to obtain a
competitive advantage over its or their competitors. Employee further
acknowledges that protection of such confidential business information and trade
secrets against unauthorized disclosure and use is of critical importance to
Company and its Affiliates in maintaining its and their competitive position.
Company promises that, and Employee acknowledges Company’s promise that, under
this Agreement, Employee will be given access to confidential business
information and trade secrets of Company and its Affiliates, and Employee hereby
agrees that Employee will not, at any time during or after his or her employment
by Company, make any unauthorized disclosure of any confidential business
information or trade secrets of Company or its Affiliates, or make any use
thereof, except in the carrying out of his or her employment responsibilities
hereunder, or as may be required by law. NATCO Group Inc. and its Affiliates
shall be third party beneficiaries of Employee’s obligations under this Section.
As a result of Employee’s employment by Company or a subsidiary, Employee may
also from time to time have access to, or knowledge of, confidential business
information or trade secrets of third parties, such as customers, suppliers,
partners, joint-venturers and the like, of Company and its Affiliates. Employee
also agrees to preserve and protect the confidentiality of such third-party
confidential information and trade secrets to the same extent, and on the same
basis, as confidential business information and trade secrets of the Company and
its Affiliates. Employee acknowledges that money damages would not be a
sufficient remedy for any breach of this Article 5 by Employee, and Company
shall be entitled to enforce the provisions of this Article 5 to specific
performance and injunctive relief as remedies for such breach or any threatened
breach. Such remedies shall not be deemed the exclusive remedies for a breach of
this Article 5, but shall be in addition to all remedies available at law or in
equity to Company, including the recovery of damages from Employee and his or
her agents involved in such breach.

Article 6: Post-Employment Non-Competition Obligations

6.1. As a necessary requirement to satisfying Employee’s non-disclosure
obligations under Section 5.2, and a condition upon which all confidential
business information and trade secrets of the Company and its Affiliates will be
given to Employee, as part of the consideration for the compensation and
benefits to be paid to Employee hereunder, and as an additional incentive for
Company to enter into this Agreement, and in particular Company’s agreement to
the protections contained in Section 3.6, Company and Employee agree to the
non-competition provisions of this Article 6 during the term of this Agreement
and for 12 months after Employee’s employment terminates for any reason.
Employee agrees that during the

 

-10-



--------------------------------------------------------------------------------

period of Employee’s non-competition obligations hereunder, Employee will not,
directly or indirectly for Employee or for others, in any geographic area or
market where Company or any of its Affiliated companies are conducting any
business as of the date of termination of the employment relationship or have
during the previous 12 months conducted any business:

(a) engage in any business competitive with the business conducted by Company or
its Affiliates;

(b) render advice or services to, or otherwise assist, any other person,
association or entity who is engaged, directly or indirectly, in any business
competitive with the business conducted by Company or its Affiliates; or

(c) induce any employee of Company or any of its Affiliates to terminate his or
her employment with Company or its Affiliates, or hire or assist in the hiring
of any such employee by person, association, or entity not Affiliated with
Company or its Affiliates. Employee acknowledges the necessity of this provision
because of his non-disclosure obligations in Section 5.2 and the Company’s very
specialized business and significant investment of time and money in training
and retaining its employees. Employee further acknowledges that because of the
specialized training the Company has provided to its employees, that loss of any
of these employees to a competitor puts the Company at a competitive
disadvantage.

6.2. Employee understands that the foregoing restrictions may limit his ability
to engage in certain businesses during the 12-month period provided for above,
but acknowledges that such restrictions are necessary to protect the Company’s
legitimate business interests and confidential business information and trade
secrets, to enforce his non-disclosure obligations under Section 5.2, and that
Employee has received or will receive sufficiently high remuneration and other
benefits under this Agreement to justify such restriction. Employee acknowledges
that money damages would not be sufficient remedy for any breach of this Article
6 by Employee, and Company shall be entitled to enforce the provisions of this
Article 6 by terminating any payments then owed to Employee under this Agreement
and/or to specific performance and injunctive relief as remedies for such breach
or any threatened breach. Such remedies shall not be deemed the exclusive
remedies for a breach of this Article 6, but shall be in addition to all
remedies available at law or in equity to Company, including, without
limitation, the recovery of damages from Employee and his or her agents involved
in such breach.

6.3. It is expressly understood and agreed that Company and Employee consider
the restrictions contained in this Article 6 to be reasonable and necessary to
protect the proprietary information of Company. Nevertheless, if any of the
aforesaid restrictions are found by a court having jurisdiction to be
unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, the parties intend for the restrictions therein set forth to be
modified by such courts so as to be reasonable and enforceable and, as so
modified by the court, to be fully enforced.

Article 7: Indemnification

7.1. If, at any time during or after the Term of this Agreement, Employee is
made a party to, or is threatened to be made a party in, any civil, criminal or
administrative action, suit or proceeding by reason of the fact that Employee is
or was a director, officer, employee or agent of Company, or of any other
corporation or any partnership, joint venture, trust or other enterprise for
which Employee served as such at the request of Company and such action, suit or
proceeding is based on actions or failures to act by Employee in any of such
capacities, then Employee shall be indemnified by Company, to the fullest extent
permitted under applicable law, against expenses actually and reasonably
incurred by Employee or imposed on Employee in connection with, or resulting
from, the defense of such action, suit or proceeding, or in connection with, or
resulting from, any appeal therein if Employee acted in good faith and in a
manner Employee reasonably believed to be in or not opposed to the best interest
of Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe Employee’s conduct was unlawful, except with respect
to matters as to which it is adjudged that Employee is liable to Company or to
such other corporation, partnership, joint venture, trust or other enterprise
for gross negligence or willful misconduct in the performance of the Employee’s
duties. As used herein, the term “expenses” shall include all obligations

 

-11-



--------------------------------------------------------------------------------

actually and reasonably incurred by the Employee for the payment of money,
including, without limitation, attorney’s fees, judgments, awards, fines,
penalties and amounts paid in satisfaction of a judgment or in settlement of any
such action, suit or proceeding, except amounts paid to Company or such other
corporation, partnership, joint venture, trust or other enterprise by Employee.
The foregoing indemnification provisions shall be in addition to any other
rights to indemnification to which Employee may be entitled under any officers’
and directors’ liability insurance maintained by Company or pursuant to any
separate agreement between Employee and Company with respect to indemnification.

Article 8: Miscellaneous

8.1. The following terms shall have the meanings ascribed to them below for
purposes of this Agreement:

(a) “Affiliates” or “Affiliated” means an entity who directly, or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with Company.

(b) “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and authoritative guidance thereunder. Reference to a particular
provision of the Code shall include reference to any successor provision.

(c) “Equivalence Standard” means, with respect to the provision of any employee
welfare benefits, benefits that are at least equivalent to and to the same
extent as those which would have been provided to them in accordance with this
Employment Agreement and the plans, programs, practices and policies of Company
as in effect and applicable generally to other peer executives and their
families at the Involuntary Termination Date.

(d) “Involuntary Termination” means a termination of Employee’s employment
hereunder made by Company pursuant to Section 3.1(b) or by Employee pursuant to
Section 3.2(a). For this purpose, termination of Employee’s employment shall be
interpreted consistent with the meaning of the term “separation from service” in
Section 409A(a)(2)(A)(i) of the Code.

(e) “Involuntary Termination Date” shall mean Employee’s last date of employment
by reason of an Involuntary Termination.

(f) “Voluntary Termination Date” shall mean the last date of employment by
reason of a Voluntary Termination.

(f) “Waiver and Release Agreement” shall have the meaning attributed to such
term in Section 8.6.

8.2. For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when personally delivered or when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
If to Company, to:

NATCO Group Inc.

11210 Equity Drive, Suite 100

Houston, Texas 77041

Attention: Chairman of the Governance, Nominating & Compensation Committee

If to Employee, to:

Patrick M. McCarthy

14214 Whispering Lake Ct.

Cypress, Texas 77429

 

-12-



--------------------------------------------------------------------------------

Either Company or Employee may furnish a change of address to the other in
writing in accordance herewith, except that notices of changes of address shall
be effective only upon receipt.

8.3. This Agreement shall be governed in all respects by the laws of the State
of Texas, excluding any conflict-of-law rule or principle that might refer the
construction of the Agreement to the laws of another state or country.

8.4. No failure by either party hereto at any time to give notice of any breach
by the other party of, or to require compliance with, any condition or provision
of this Agreement shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time.

8.5. If a dispute arises under Articles 5 or 6 of this Agreement, the Company
and Employee agree such dispute must be brought in a court of competent
jurisdiction in Houston, Texas, unless required to be brought elsewhere by state
or local law, and the Company and Employee consent to the jurisdiction of those
courts for that purpose. For all other disputes under this Agreement, the
Company and Employee agree to first endeavor to settle the dispute through
direct discussions, and if those are unsuccessful, through mediation with a
mutually agreeable mediator in Houston, Texas, (with such mediator’s fee being
paid by the Company) before having recourse to any other forum. Thereafter, any
dispute under this Agreement shall be submitted to binding arbitration as
follows:

Any dispute, claim, or controversy arising out of or related in any way to this
agreement, including but not limited to its enforceability, validity, or
interpretation, or related in any way to Employee’s employment with the Company
or a subsidiary or affiliate that is not first resolved by agreement or
mediation as provided above, shall be submitted to and resolved by binding
arbitration with a single arbitrator from the American Arbitration Association
(“AAA”) in Houston, Texas, in accordance with the AAA’s applicable rules to the
resolution of employment disputes or as otherwise mutually agreed to by Employee
and Company. Judgment upon the award rendered by the arbitrator may be entered
in any court having jurisdiction. It is specifically agreed that the arbitration
provision shall be binding on employee’s claims, as well as those of his family,
heirs, administrators, and personal representatives. The paragraph shall be
governed by the Federal Arbitration Act. The Company shall pay all arbitrator
and arbitration administrative fees. All attorneys’ fees and other costs
associated with the arbitration shall be borne by the party incurring them
unless otherwise ordered by the arbitrator in his/her discretion. Except as to
such disclosure as may be required under law or made in the course of a
proceeding seeking to vacate, modify, or enforce an arbitration award, Employee
and the Company agree to keep confidential all matters disclosed within such
arbitration proceedings.

8.6. As a condition to the receipt of any severance compensation and benefits
under paragraphs (a), (b), (c) or (d) of Section 3.6, Employee (or his estate in
the event of his death or his legal guardian in the event of his incapacity by
reason of his disability) must first execute and not revoke a waiver and release
agreement (the “Waiver and Release Agreement”), in a form reasonably
satisfactory to Company, which shall release and discharge Company and its
Affiliates, and their respective officers, directors, employees and agents from
any and all claims or causes of action of any kind or character, including but
not limited to all claims or causes of action arising out of Employee’s
employment with Company or its Affiliates or the termination of such employment.
The Waiver and Release Agreement shall be executed and become irrevocable no
later than the date that is 60 days following the end of the calendar year in
which the Involuntary Termination Date occurs.

8.7. It is a desire and intent of the parties that the terms, provisions,
covenants and remedies contained in this Agreement shall be enforceable to the
fullest extent permitted by law. If any such term, provision, covenant or remedy
of this Agreement or the application thereof to any person, association, or
entity or circumstances shall, to any extent, be construed to be invalid or
unenforceable in whole or in part, then such term, provision, covenant or remedy
shall be construed in a manner so as to permit its enforceability under the
applicable law to the fullest extent permitted by law. In any case, the
remaining provisions of this Agreement or the application thereof to any person,
association or entity or circumstances other than those to which they have been
held invalid or unenforceable, shall remain in full force and effect.

8.8. This Agreement shall be binding upon and inure to the benefit of Company
and any other person, association or entity which may hereafter acquire or
succeed to all or substantially all of the business

 

-13-



--------------------------------------------------------------------------------

or assets of Company by any means whether direct or indirect, by purchase,
merger, consolidation or otherwise. Company may assign this Agreement to any
acquirer or successor, Affiliate or any other entity of NATCO Group Inc.
Employee’s rights and obligations under this Agreement hereof are personal and
such rights, benefits, and obligations of Employee shall not be voluntarily or
involuntarily assigned, alienated, or transferred, whether by operation of law
or otherwise, without the prior written consent of Company.

8.9. There exist other agreements between Company and Employee relating to the
employment relationship between them, e.g., the agreement with respect to
Company policies contained in Company’s Business Ethics Policies and agreements
with respect to indemnification and incentive matters. This Agreement replaces
and merges previous agreements and discussions pertaining to the following
subject matters covered herein: the nature of Employee’s employment relationship
with Company and the term and termination of such relationship. This Agreement
constitutes the entire agreement of the parties with regard to such subject
matters, and contains all of the covenants, promises, representations,
warranties and agreements between the parties with respect such subject matters.
Each party to this Agreement acknowledges that no representation, inducement,
promise or agreement, oral or written, has been made by either party with
respect to such subject matters, which is not embodied herein, and that no
agreement, statement or promise relating to the employment of Employee by
Company that is not contained in this Agreement shall be valid or binding. Any
modification of this Agreement will be effective only if it is in writing and
signed by each party whose rights hereunder are affected thereby, provided that
any such modification must be authorized or approved by the Board of Directors
of Company. The parties agree and acknowledge that the Employee shall not be
entitled to any severance compensation pursuant to the Original Agreement,
whether by virtue of the expiration of its term, its replacement hereby or
otherwise.

8.10. The parties intend that the compensation and benefits to be provided under
this Agreement shall be exempt from or compliant with the requirements of
Section 409A of the Code and this Agreement shall be interpreted and applied in
a manner consistent with such intent. Notwithstanding anything in this Agreement
to the contrary, if payment of any amounts under this Agreement would be subject
to additional taxes and interest under Section 409A of the Code because the
timing of such payments is not delayed as provided in Section 409A(a)(2)(B)(i)
of the Code and the regulations thereunder, then any such payments to which
Employee would otherwise be entitled during the first six months following the
date of his termination of employment with Company shall be accumulated and paid
on the first business day that is six months after the date of his termination
of employment with Company, or such earlier date upon which such payments can be
paid under Section 409A of the Code without being subject to such additional
taxes and interest. If this Section becomes applicable such that any payments
are delayed, any payments that are so delayed shall accrue interest on a
non-compounded basis, from the date they would otherwise have been made absent
such delay to the actual date of payment, at the prime or base rate of interest
announced by Bank of America, N.A. (or any successor thereto) at its principal
office in Charlotte, North Carolina on the date of such termination, which shall
be paid in a lump sum on the actual date of payment of the delayed payments.
Further, notwithstanding anything in this Agreement to the contrary, if benefits
to be made available under this Agreement would be subject to additional taxes
and interest under Section 409A of the Code because the provision of such
benefits is not delayed for the first six months following the date of
Employee’s termination of employment with Company as provided in
Section 409A(a)(2)B)(i) of the Code and the regulations thereunder, such
benefits shall not be delayed; however, Employee shall pay to Company, at the
time or times such benefits are provided, the fair market value of such
benefits, and Company shall reimburse Employee for any such payments on or
within ten days following the expiration of such six-month period. Employee
hereby agrees to be bound by Company’s determination of its “specified
employees” (as such term is defined in Section 409A of the Code) in accordance
with any of the methods permitted under the regulations issued under
Section 409A of the Code.

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Company and Employee have duly executed this Agreement in
multiple originals to be effective on the date first stated above.

 

NATCO GROUP INC. By:  

/s/ John U. Clarke

  John U. Clarke Chairman of the Board of Directors and Chief Executive Officer
This 1st day of January 2008 PATRICK M. MCCARTHY

/s/ PATRICK M. MCCARTHY

  This 1st day of January 2008

 

-15-



--------------------------------------------------------------------------------

Exhibit A

To Executive Employment Agreement

Between NATCO Group Inc. and Patrick M. McCarthy

 

Employee Name:

Patrick M. McCarthy

 

Term:

Three years (expiring December 31, 2010)

 

Position:

President and Chief Operating Officer of NATCO Group Inc.

 

Reporting Relationship:

Chief Executive Officer of NATCO Group Inc.

 

Location:

Houston, Texas

 

Annual Base Salary:

Employee’s annual base salary shall not be less than $400,000.

 

Bonus:

Employee will be eligible to participate in the 2008 NATCO Group Inc. Annual
Bonus Plan or any appropriate replacement bonus plan of Company or National Tank
Company. All bonuses are discretionary and shall be paid in accordance with the
terms and provisions of the applicable plan. The annual targeted incentive is
70% of the annual base salary.

 

Car Allowance:

Employee shall receive reimbursement for actual monthly expenses associated with
the lease of, maintenance, repairs, gasoline and insurance for an automobile of
Employee’s choosing

 

Long Term Incentives:

Employee is eligible to participate in any long-term incentive plans as
recommended and approved by the Governance, Nominating and Compensation
Committee of the Board of Directors of NATCO Group Inc. In the event of a Change
of Control as defined in Article 3, Section 3.6(e), accelerated vesting shall
occur on the Change of Control date for all unvested options under any award
grants that have not otherwise expired; provided, however, that if such
acceleration would apply in the case of any option that is subject to
Section 409A of the Code or would cause any such option to become subject to
Section 409A of the Code, such acceleration shall occur only if the Change of
Control constitutes a change of ownership or effective control of the Company or
a change in ownership of a substantial portion of the Company’s assets within
the meaning of Treas. Reg. § 1.409A-3(i)(5).

 

Vacation Benefits:

Employee shall receive four weeks of paid vacation per year accrued on a
bi-weekly basis.

 

Permitted Activities:

Authorized to continue to participate on Board of Director assignments provided
that there are no conflicts of interest and it is otherwise approved by the
NATCO Group Inc. Audit Committee.